Citation Nr: 1715113	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  09-42 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral knee disabilities claimed as arthritis. 

2. Entitlement to service connection for bilateral hand disabilities claimed as arthritis. 

3. Entitlement to service connection for a back disability (claimed as middle back condition).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Nashville Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for the above-claimed disabilities.

The Board remanded this matter in June 2013 for VA examinations to be conducted.  VA examinations have been conducted and associated with the claims file.  The Board again remanded this matter in March 2016 for further development after finding the aforementioned VA examinations to be inadequate because they did not offer sufficient rationale.  New VA examinations have been obtained and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND


The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that a remand is again warranted under Stegall.

In June 2013, the Board remanded this claim and directed that the Veteran undergo an orthopedic VA examination for the purpose of determining the nature and etiology of his claimed right or left knee, and right or left hand and back disabilities.  In July 2013, the Veteran was afforded a VA examination.  The examiner opined that while the Veteran has degenerative joint disease of the lumbar spine, bilateral hands and bilateral knees, these conditions were less likely than not related to the Veteran's service.   

In March 2016, the Board again remanded the claim for further development, finding the examiner's July 2013 opinion to be inadequate.  It was based on an insufficient rationale and failed to address the Veteran's strenuous in-service duties as a combat engineer engaged in heavy manual labor.  The Veteran's representative also submitted post-remand medical research suggesting musculoskeletal disorders, tendonitis, and other conditions are caused by carrying heavy weights on a daily basis.  Further, the Board directed that an April 2009 medical opinion record from B.W., NP be considered, because it reflects a diagnosis of extensive osteoarthritis with daily stiffness and pain in the Veteran's spine and multiple other joints which may possibly be related to operation of heavy construction equipment, which were  his assigned duties during military service.  

Pursuant to the March 2016 Board remand, the Veteran underwent an additional examination in May 2016.   Unfortunately, the examiner failed to follow the Board's directives stated in its March 2016 remand.  The examiner did not specifically discuss the Veteran's lay statements regarding the in-service incurrence of his right and left knee, right and left hand, and back disabilities.  Moreover,the examiner did not address the Veteran's in-service duties as a combat engineer operating heavy manual labor, or the April 2009 opinion from B.W, NP, as directed by the Board.  The Board also notes that the examiner's addendum opinion does not contain a basis for his findings other than a blanket statement that no additional opinion beyond that which is documented can be provided, due to insufficient medical evidence upon which to base such an opinion.  This is not an adequate rationale.  See Stegall, 11 Vet. App. At 271.

As the May 2016 VA examiner again failed to discuss the Veteran's lay statements regarding the in-service incurrence of his right and left knee, right and left hand, and back disabilities as well as the Veteran's in-service duties as a combat engineer engaged in heavy manual labor, and moreover, the April 2009 opinion from B.W, NP, the Board finds that there was not substantial compliance with the Board's remand directives. Stegall, 11 Vet. App at 271.  Therefore, on remand, the AOJ should obtain additional medical opinions by an orthopedic physician, different from the one who conducted the July 2013 and May 2016 examinations, addressing the nature and etiology of the Veteran's right and left knee, right and left hand and back disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum medical opinion from an orthopedic physician or other qualified medical professional to determine the nature and etiology of the Veteran's right or left knee, right or left hand, and back disabilities.  The orthopedic physician or examiner must be different to the one who conducted the prior VA examinations of July 2013 and May 2016.  The entire claims file, to include a copy of this remand, as well as the June 2013 and March 2016 remands and the July 2013 and May 2016 VA examination reports, must be made available to and be reviewed by the examiner. 

2. Based on a thorough review of the claims file and an examination of the Veteran (if needed), the examiner must provide an opinion regarding the nature and etiology of the Veteran's current right or left knee, right or left hand, and back disabilities. 

(a) With respect to each bilateral knee, bilateral hand, and back disorder identified by the examiner, the examiner should provide an opinion as to whether it is at least as likely as not that each disability is etiologically related to service, aggravated by service, or was manifest within one year of service discharge. 

(b) In formulating the above opinions, the examiner must consider the medical research cited in the Veteran's December 2015 post-remand brief, as well as the Veteran's contentions that his in-service duties of manual labor caused great strain and overuse of the joints contributing to his current claimed bilateral hand, bilateral knee, and back disabilities.

(c) The examiner is also requested to consider the April 2009 letter from B.W., NP, who opined that the Veteran has extensive osteoarthritis with daily stiffness and pain in his spine and multiple other joints which may possibly be related to past operation of heavy construction equipment, his assigned duties during military service, with the July 2013 VA examiner's opinion which stated that the claimed conditions had onset decades after service, and were more likely to be related to post-service injuries to his back, hands and knees relating to his work in construction and manual labor. The examiner must also consider the May 2016 VA examination findings in the formulation of an opinion.  To the extent possible, the examiner is requested to clarify the conflicting opinions.

(d) The Board encourages the examiner to consider any additional medical evidence of record, including but not limited to CAPRI records dated February 2016.

A complete rationale for each opinion offered should be provided.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

To help avoid future remand, the AOJ must ensure that all requested action has been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall, 11 Vet. App. at 271.

3. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the first paragraph of this remand, the Veteran's service connection claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which takes into consideration all evidence associated with the Veteran's claims file since the May 2016 SSOC. An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




